Order entered December 23, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01490-CV

                         PAUL MUNDHEIM, ET AL., Appellants

                                              V.

                             SCOTT LEPP, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-01169-D

                                          ORDER
       Before the Court is appellants’ December 18, 2019 motion to abate this appeal. In their

motion, appellants explain that the trial court signed an amended judgment on December 2, 2019

that superseded the judgment on appeal. Pursuant to rule 27.3 of the Texas Rules of Appellate

Procedure, we treat this appeal as from the amended judgment. See TEX. R. APP. P. 27.3.

       We DENY the motion. Assuming appellants file a post-judgment motion extending the

appellate timetable, the clerk’s record and any additional reporter’s record shall be filed by

March 16, 2020. See id. 35.1(a).

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE